Citation Nr: 0819283	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

Bradley Tuttle, Law Clerk




INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which 
determined that the appellant's decedent spouse had not had 
the requisite military service to confer basic eligibility 
for VA benefits.


FINDING OF FACT

The appellant's spouse had no qualifying military service for 
VA purposes.


CONCLUSION OF LAW

The appellant is not eligible for VA disability benefits.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
specifically addressed whether VCAA notice is required in a 
case involving status of an appellant claiming recognized 
guerrilla service or service in the Philippine Army during 
World War II.  Palor v. Nicholson, 21 Vet. App. 325 (2007).  
The Court held that the VCAA notice includes notice as to the 
evidence needed to establish veteran status, and that failure 
to provide such notice is error.  Id. at 331.  However, 
citing to Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Court held that such error is not prejudicial 
error.  Id. at 332-333.

In this case, the RO did provide notice in December 2006 that 
the appellant should submit evidence of her late husband's 
military service after the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, certified that he had no valid 
military service.  This notice may very well meet 
requirements of notice in section 5103(a), meaning no error 
would exist.  Yet, because the service department has refused 
certification, even if there were error, it would not warrant 
a remand.  Id.  The Court's reasoning in Palor clarifies 
that, consistent with Sanders, the appellant for whom the 
service department has refused to certify service is 
ineligible for VA benefits as a matter of law and cannot be 
prejudiced by section 5103(a) notice error.  That reasoning 
applies to the instant case.

VA is under no duty to provide any further assistance, as 
there is no likelihood that it would substantiate the 
appellant's claim.  The Secretary is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  The Court has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter. See, e.g. Valaio v. Principi, 17 Vet. App. 229, 
231-32 (2003), holding that any error in applying the VCAA is 
non-prejudicial where the facts are not in dispute and the 
facts averred could not conceivably lead to a different 
result.  See also Manning v. Principi, 16 Vet. App. 534 
(2002).  Pursuant to the language employed by the Court in 
Palor, a claimant must first obtain verification of service 
through the U.S. service department before the merits of any 
claim for VA benefits can be reached.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Basic Eligibility for VA Benefits

The appellant contends that her deceased spouse had active 
service which makes her eligible for VA survivor's benefits.

A.  Law and Regulations

In the instant appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter explained, 
the types of service which qualify for various VA benefits 
are defined by statute and regulation.  The Board is bound by 
the law and regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
19.5.  Here, the RO made a query to the NPRC for evidence 
that, as alleged, the appellant's spouse served as a member 
of the Commonwealth Army of the Philippines, including 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The reply obtained from the NPRC provided 
documentation of a service determination made in May of 1992 
that the appellant's spouse had no recognized service.  As 
discussed below, that determination of no recognized service 
is not subject to dispute, because VA has no authority to 
change or amend those findings. 

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual with 
respect to whom the benefit is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
101, 1521; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101.  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full time duty in the Armed Forces.  38 C.F.R. § 
3.6.  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) The evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request verification of service from the 
appropriate service department.  38 C.F.R. § 3.203(c).  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  In short, under 38 
C.F.R. § 3.203, for a claimant to be eligible for VA 
benefits, if he cannot prove his Phillipine service with 
official documentation issued by a U.S. service department, 
the U.S. service department must verify the claimed service.  
Palor, 21 Vet. App. at 329, citing Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).

B.  Facts and Analysis

The evidence of record reflects that NPRC verified that the 
appellant's spouse had no service in the Army of the United 
States, no record serving as evidence of credible service, 
and no service as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
Specifically, the NPRC provided documentation of the service 
department determination, already made in May 1992, that the 
appellant's spouse had no such qualifying service.

No evidence from any recognized official source has been 
submitted that contradicts that finding.  As noted above, the 
Court has held that findings by the U.S. service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the US Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 430 (1992).

As noted, in order to constitute acceptable qualifying 
service, the evidence must satisfy the requirements of 38 
C.F.R. § 3.203.  In essence, it is the service department's 
determination of service that is binding upon the Board, and 
in this case, that certification with regard to the appellant 
is negative.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.  The appellant has submitted documents, including a 
purported copy of a Phillipine Army discharge document dated 
in March 1946, to the effect that the appellant's spouse 
served in the Philippine Army and was honorably discharged in 
March 1946, a Phillipine Army 201 personnel file, and various 
purported affidavits showing service.  However, the NPRC 
based its May 1992 determination on research of the 
appellant's spouse's name, purported armed services number 
(ASN), and date and place of birth, finding that no such 
individual had qualifying service.

In the face of an official determination that there is no 
record of the appellant's spouse having qualifying service, 
the submitted documents attempting to rebut that fact must be 
insufficient.  Again, submission of official records from the 
service department may suffice without verification, if 
accepted as authentic, to support valid service, but if 
submitted documents are not from the United States service 
department, VA shall request verification from the service 
department.  38 C.F.R. § 3.203(a), (c).  Because such 
verification was sought from the service department in 1992, 
and no qualifying service was found, none may now be 
recognized.  Duro, 2 Vet. App. at 532; Soria, 118 F.3d at 
749.

The Board has carefully reviewed the entire record in this 
case.  However, the evidence is not sufficient to establish 
eligibility.  This is a case for which the law is 
dispositive; basic eligibility for VA disability benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Accordingly, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


